Citation Nr: 0201590	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  01-06 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) 
in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 rating decision 
by the White River Junction, Vermont RO, which denied service 
connection for hepatitis C.  Although he expressed 
disagreement with that rating decision's denial of a claim 
for service connection for alcoholism, during a subsequent 
July 2001 RO hearing, he expressly withdrew that claim.  See 
hearing transcript, at T.2.  Consequently, the only issue for 
appellate determination is service connection for hepatitis 
C.  


FINDING OF FACT

It is as likely as not that, based on competent medical 
opinion, the veteran's hepatitis C had an in-service onset.  


CONCLUSION OF LAW

Hepatitis C was incurred in active military service.  
38 U.S.C.A. §§ 105, 1110, and 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.1(n), 3.301, and 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

An August 1964 service entrance examination did not note any 
tattoos or other pertinent medical history or findings.  The 
veteran's service medical records are negative for any 
objective findings of hepatitis C.  No mention of illicit 
drug abuse was noted.  Although on one occasion, he was seen 
for symphysis pubis area blisters, the physician stated that 
he did not believe this was venereal disease.  A July 1967 
service separation examination report noted tattoos on both 
arms.  

In June 1992, private medical records indicate that the 
veteran was found to have elevated liver function values 
during blood donor screening and that a hepatitis C antibody 
was positive.  A physical examination report revealed no 
stigmata of liver disease.  It was noted that he was a 
recovering alcoholic.  The impression was probable chronic 
hepatitis C.  The veteran stated that there were a number of 
ways he might have been exposed to hepatitis C:  "He has 
been tat[t]ooed, back in the 1960's he had multiple sexual 
partners and briefly used intravenous drugs in the late 
1960's."  After a liver biopsy, a pathologist rendered 
diagnoses that included minimal, chronic lobular hepatitis.  
After speaking with that pathologist, his physician reported 
that the veteran suffered from a mild hepatitic process not 
consistent with chronic active hepatitis.

Private hospital medical records dated in 2000 reveal that 
the veteran was treated for hepatitis C, to include cirrhosis 
of the liver.  A liver biopsy showed chronic active hepatitis 
consistent with hepatitis C as well as findings consistent 
with cirrhosis.  In July 2000, a private physician 
specifically stated that the veteran suffered from chronic 
hepatitis C, and that as of 1992, the veteran probably had 
had the disease for 25 years.  

The claims file also contains articles submitted by the 
veteran regarding the transmission of viral hepatitis from 
jet injector vaccinations.

In a letter received by the RO in December 2000, the veteran 
stated that during service he drank alcohol, used drugs, 
obtained a tattoo, and participated in unprotected sexual 
intercourse with prostitutes.  

In March 2001, the RO requested an opinion from a VA 
physician as to the most probable cause of the veteran's 
hepatitis C.  In response, that physician opined that the 
fact that a liver biopsy had shown elements of cirrhosis and 
that it had taken twenty years of chronic hepatitis C to 
produce cirrhosis all confirm an onset in service.  As to the 
cause, he opined that intravenous drug use, tattoos, [sexual 
intercourse with] prostitutes, and jet shots (in that order) 
all could have introduced the hepatitis C virus.  He stated 
that regardless, it was very likely that the hepatitis C 
began in service at least "twenty" years ago.

During the July 2001 personal hearing, the veteran testified 
that he was first diagnosed with hepatitis C in 1992 after 
attempting to donate blood.  Following this initial 
diagnosis, the veteran contacted his physician.  Tests 
revealed that he suffered from hepatitis C, but his liver was 
normal.  The doctor advised him to get another biopsy in five 
to eight years.  Subsequently, the veteran underwent another 
biopsy in September 2000, which showed that he suffered from 
early cirrhosis.  The examiner told the veteran that 
injections or obtaining a tattoo could cause hepatitis C, but 
was not sure about the sexual intercourse.  As to drug use 
during service, the veteran testified that he only used 
intravenous drugs twice during service and that he did not 
engage in sustained or patterned use.  The veteran also 
stated that he received injections from the military before 
going overseas, went to a tattoo parlor during service, and 
engaged in unprotected sexual intercourse with prostitutes in 
Korea.


Analysis

Initially, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the RO has had an opportunity to consider the 
veteran's claim subsequent to enactment of the VCAA, and the 
veteran and his representative have had the opportunity to 
make argument to the RO and Board since the enactment of the 
new law.  The RO basically denied the claim by attributing 
the veteran's hepatitis C infection to in-service intravenous 
drug use that the RO characterized as evidencing willful 
misconduct.  The veteran's representative argued that such 
drug use was isolated and, in any event, the VA medical 
opinion in question listed other causes for the veteran's 
hepatitis C infection and directly related it to in-service 
onset.  The Board recognizes that there is a substantial gap 
in the clinical evidence of record between service separation 
in 1967 and the early 1990's.  However, the veteran and his 
representative have been advised of the information and 
evidence necessary to substantiate the claim.  Further, the 
veteran has not identified any outstanding, existing evidence 
that is necessary for adjudication of the matter on appeal.  
Under these circumstances, the Board finds that the claim is 
ready to be considered on the merits.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 and Supp. 2001); 38 
C.F.R. §§ 3.303(a), 3.304 (2001).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  
Furthermore, in granting service connection, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West Supp. 2001).

The regulations also provide that compensation shall not be 
paid if the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§3.1(n), 3.301(c)(2).  However, the 
isolated and infrequent use of drugs by itself will not be 
considered willful misconduct; however, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(c)(3).

The Board concludes that the positive and negative evidence 
is at least in equipoise as to whether the veteran's 
hepatitis C was contracted during military service.  Even 
though the veteran was not treated for hepatitis C during 
service or diagnosed until 1992, the service medical records 
indicate that he obtained tattoos on his arms during service.  
Furthermore, in a June 1992 clinical record, a history 
provided by the veteran of possible ways he may have been 
exposed to hepatitis C included multiple sex partners in the 
60's and receiving tattoos, besides briefly using intravenous 
drugs.  Even though the veteran concedes that he used 
intravenous drugs during service, the veteran testified under 
oath that his use was infrequent, occurring only twice during 
service; and such history provided in 1992, prior to his 
filing a claim for VA compensation benefits, concerning brief 
drug use appears credible.  Additionally, in a July 2000 
clinical record, a private physician specifically stated that 
the veteran suffered from chronic hepatitis C, and that as of 
1992, the veteran probably had had the disease for 25 years 
(which would appear to place its onset within military 
service period).  Another positive piece of evidence is the 
VA medical opinion that it was very likely that the veteran's 
hepatitis C infection had an in-service onset and could have 
been contracted from receiving a tattoo or unprotected sexual 
intercourse.  Therefore, resolving all reasonable doubt in 
his favor, the Board concludes that service connection is 
warranted for hepatitis C.  


ORDER

Service connection for hepatitis C is granted.  



		
	R.P. HARRIS
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

